Citation Nr: 0602515	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-17 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1938 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania 
Regional Office (RO) which found new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim for service connection for a back condition.  

In September 2004 the Board granted the veteran's motion to 
advance this case on its docket.  In an October 2004 decision 
the Board found that new and material evidence had been 
submitted sufficient to reopen the veteran's claim and 
remanded the issue of entitlement to service connection for 
further development.  This development has been completed.    

Correspondence dated in March 2004 between the veteran and 
his senator indicates that he may be raising a claim for an 
increased evaluation of his service connected malaria.  Such 
matter is referred to the RO for appropriate action.  



FINDING OF FACT

A current back condition is not related to disease or injury 
in service.  



CONCLUSION OF LAW

A current back condition was not incurred in or aggravated by 
active service, nor can degenerative changes in the 
lumbosacral spine be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An October 2002 VCAA letter specifically informed the veteran 
of what information and evidence would be required to grant 
entitlement to service connection.  The veteran was further 
advised as to what information and evidence was required to 
grant service connection for his back condition in a November 
2004 letter from the Appeals Management Center (AMC) and in 
the Board's decision and remand.  

The November 2004 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the veteran of the 
types of evidence he was responsible for obtaining and of the 
types of evidence VA would undertake to obtain.  
Specifically, the letter explained that VA would help the 
veteran get such things as medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

The November 2004 VCAA letter stated, "If you have any 
evidence in your possession that pertains to your appeal, 
which is not already of record with the VA, please send it to 
us."  Thus, the veteran was adequately advised of the fourth 
element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. At 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2006).  In the present case, 
some notice was given after the initial AOJ adjudication.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In this 
regard, VCAA notice was provided prior to the transfer of the 
case to the Board and the veteran had the opportunity to 
submit additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The Board finds all required notice was given.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
associated them with the claims file.  The Board notes that 
the remand included a directive that the veteran be furnished 
release of information forms to obtain copies of all private 
and VA treatment records pertinent to his back condition, to 
include records from Dr. Richard Flood.  The November 2004 
letter from the AMC reflects that the veteran was provided 
with several release forms, and that he was specifically 
instructed that such a form was required for Dr. Flood.  The 
letter also advised the veteran that while VA would request 
the records, it was ultimately his responsibility to make 
sure that VA received the evidence.  There is no indication 
in the record that the veteran returned the required release 
forms, thus, no private treatment records regarding the 
veteran's back condition have been associated with the claims 
file.  

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. 
§ 5103A(b),(c).  As the veteran has not provided release 
forms for specific private treatment records he wishes VA to 
obtain on his behalf, or the records themselves, the Board 
finds that VA's duty to assist in obtaining medical records 
has been fulfilled.  

The Board also notes that, in compliance with the directives 
of the October 2004 remand, the veteran was afforded a VA 
examination to evaluate his current back condition in 
December 2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


II.  Factual Background

The veteran's service medical records reveal a normal spine 
at entrance into service.  The veteran was seen in February 
and December 1944 and January 1945 with complaints of chills, 
fever, and backache.  His separation examination revealed a 
normal spine.  

At an October 1998 VA examination to evaluate service 
connected malaria and scars on the 2nd, 3rd, and 4th fingers of 
the right hand the examiner noted that the veteran did not 
have any other major medical problems, although he did have 
hypertension.  In January 1999 the veteran filed a claim for 
service connection for his back condition and stated that he 
had injured his back while building a road in the South 
Pacific.  He added that there was nowhere for him to seek 
medical attention at that time, but that his back still hurt 
after 50 years.  The RO denied his claim in the same month, 
finding no evidence of treatment for a back condition in 
service.  

The veteran attempted to reopen his service connection claim 
and submitted a letter in December 2002 from his physical 
therapist.  The physical therapist reported that the veteran 
gave a history of injuring his back in the military.  He 
complained of severe pain in the lumbosacral area with some 
pain radiating down the sciatic nerve area.  The veteran 
received 35 physical therapy treatments and was instructed to 
continue with a home program.  In January 2003 the RO 
received two letters from Marines who served with the veteran 
attesting that he hurt his back in service.  The RO denied 
the veteran's application to reopen his claim, however, as 
discussed above, the Board found that new and material 
evidence had been submitted and reopened the claim. 

The veteran was afforded a VA examination in December 2004.  
The examiner noted that he had reviewed the claims file 
"extensively" and in "detail."  The veteran again gave a 
history of injuring his back in service, and stated that he 
never sought treatment, but that he had experienced back pain 
since that time.  The pain he described was not chronic, but 
occurred 2 or 3 times a week.  He was limited in walking and 
could only walk a block or two before his back started 
hurting.  He did not, however, require any assistive devices.  

Physical examination revealed passive flexion to 80 degrees, 
active to 85, with no pain on flexion, but pain with 
returning from flexed to a neutral position.  Extension was 
20 degrees active, 25 degrees passive, with no pain.  Lateral 
flexion was to 20 degrees.  Repetitive motion did not result 
in increased pain, incoordination, or increased fatigability.  
The veteran had decreased sensation to pinprick on the left 
L5 and S1 distribution and on the right L4 and L5.

X-rays revealed multiple degenerative changes throughout the 
spine, most significantly at L2-3, L4-5, and L5-S1.  The 
examiner noted that the veteran seemed to believe he had been 
previously receiving benefits for his back condition, but 
that these were in fact for service connected malaria.  The 
examiner stated that he did not see any evidence in the 
record that the veteran had any injury or complaints of back 
pain while in the military or after, and never claimed his 
back condition as a disability until a significant amount of 
time after separation.  

In December 2004 the veteran submitted a letter indicating 
that he had received back treatment from Dr. Yurigon and Dr. 
Pell, however, he did not return the necessary release forms 
to obtain treatment records from these physicians, nor did he 
submit such records himself.  In another December 2004 letter 
indicated that although the veteran had X-rays of his back, 
his doctors had told him, "[i]t is almost impossible for x-
rays to show what happened to my back years ago."  However, 
the veteran again did not submit the records or necessary 
releases to enable VA to obtain them on his behalf.  In 
January 2006, the veteran repeated that he had injured his 
back while constructing roads during service in the South 
Pacific.

III.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In this case, degenerative changes in the 
veteran's spine were not diagnosed until December 2004.  
Degenerative arthritis, or arthritis, is present to a degree 
of 10 percent only if there is X-ray evidence of that 
condition.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
Because it has not been shown that arthritis became 
manifested to a degree of at least 10 percent within the year 
immediately following discharge, the Board cannot entertain a 
potential grant of service connection for arthritis on a 
presumptive basis.  

The first element required for a successful direct service 
connection claim is met in this case, as the veteran has a 
current back disability.  The December 2002 letter from the 
veteran's physical therapist indicates treatment for back 
pain and X-ray evidence from December 2004 confirms 
degenerative changes in the lumbosacral spine.  

In regard to the second element, in-service incurrence or 
aggravation of an injury or disease, the veteran himself has 
reported on several occasions the history of his back injury 
in service.  While no medical records have confirmed this 
injury, the veteran's statement is nevertheless adequate to 
satisfy the second element of the service connection claim, 
as he is competent to report the history of his injury.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Statements 
from service acquaintances support the veteran's history of 
back injury in service.

The above notwithstanding, the criterion of competent 
evidence of a nexus, or link, between the current disability 
and service is not met.  No medical evidence has been 
submitted that provides a link between service and the 
veteran's current back condition.  The VA examiner, who 
provided the only competent medical opinion of record, was 
unable to link a current back disability to service.  

While the October 2004 remand requested that the VA examiner 
render an opinion as to whether it is at least as likely as 
not that the disorder diagnosed is related to in service back 
injury, the examiner found no such injury to which he could 
relate a current condition.  Given the foregoing, the Board 
finds that VA has substantially complied with the October 
2004 remand directives.  See Forcier v. Nichols, No. 03-1208 
(U.S. Vet. App. Jan. 25, 2006) (remand not required for 
compliance with remand instructions where further action 
would be of no benefit); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

The Board acknowledges the veteran's report of continuity of 
symptomatology of his back pain since his injury in service 
to the present.  Such a history is not sufficient to 
establish a link between current disability and service.  
Duenas v. Principi, 18 Vet App 512 (2004).  

In this regard, the absence of treatment for the low back in 
over 50 years after service weighs the evidence against the 
veteran's claim.  Maxson v. Gober, 230 F. 3d 1330, 1331 (Fed. 
Cir. 2000).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a back condition is 
denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


